July 5, 1922. The opinion of the Court was delivered by
On the 19th day of January, 1922, the defendant, who is a young married woman, was tried under an indictment *Page 284 
charging her with uttering the following slanderous words against Mrs. Mae Dacus in a quarrel between the defendant and E.M. Gilstrap, the brother of Mrs. Dacus:
"Mae Dacus, the sister of E.M. Gilstrap, Jr., had a child before she was married, and it was a black one, and I can prove it."
The Statute of 1912 (page 775) is as follows:
"Sec. 1. Be it enacted by the General Assembly of the State of South Carolina: Any person who shall with malicious intent originate, utter, or circulate, or publish, any false statement or matter concerning another, the effect of which shall tend to injure such person in his or her character or reputation, shall be deemed guilty of a misdemeanor, and upon conviction therefor, be subject to punishment by fine not to exceed five thousand dollars, or by imprisonment for a term not exceeding one year, or by both fine and imprisonment, in the discretion of the Court.
"Sec. 2. That all Acts or parts of Acts inconsistent with this Act are hereby repealed: Provided, That nothing herein shall be construed to abridge any right any person may have by way of an action for damages for libel or slander, or libel under the existing law."
The defendant was convicted and sentenced to pay a fine of $100, or serve 30 days in jail. She appealed upon exceptions which will be reported. They will be considered in their regular order.
First exception: The ruling of his Honor the County Judge as to the admissibility of the testimony in question was free from error, and is so well established that it is not necessary to cite authorities to sustain it.
Second exception: This exception cannot be sustained for the reason that the defendant's attorneys merely objected to the testimony, but failed to specify any grounds. The "specifications of error" set out in the exception were not relied upon as grounds of objection on the trial of the case. *Page 285 
Third exception: This exception cannot be considered for the reason that no ground was specified when a general objection was made.
Fourth exception: The presiding Judge charged all the requests, except the words "and were not done in hot anger or heat of passion." The request as presented was a violation of Section 26, Art. 5, of the Constitution, which provides that "Judges shall not charge juries in respect to matters of fact."
Fifth exception: This exception cannot be sustained for the reason that this is a criminal case, and the parties who were directly interested in it did not have the power to settle it. The solicitor alone had the power to nol pros the case.
Sixth exception: This exception will not be considered, as it fails to conform to the requirements of rule V, § 6, of this Court (90 S.E., vii).
Affirmed.